DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-25, 32, 33, and 37 all depend from CANCELLED Claim 22.  As such, the scope of these claims is unclear and the claims are indefinite.
Claims 24, 32, 33, and 37 are intended to depend from independent Claim 1.  The examiner assumes that Claim 25 is intended to depend from Claim 24 as presently recited.


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 21, 23-33, 36-39, and 41-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ritchey et al. (hereinafter “Ritchey” US 2013 / 0063550) in view of Greco et al. (hereinafter “Greco” US 2008 / 0281221).

As pertaining to Claim 21, Ritchey discloses (see Fig. 14a, Fig. 26a, and Fig. 28) a computer-implemented method (see Page 4 through Page 5, Para. [0015]-[0016]; Page 14, Para. [0065]; and Page 27, Para. [0195]) comprising:
displaying an image (i.e., text, imagery, and/or notifications) on a display (see HMD in Fig. 14a, for example);
acquiring at least one bio-signal measurement (i.e., a brain activity measurement) from a user using at least one bio-signal measuring sensor (i.e., a brain 
processing the at least one bio-signal measurement (i.e., brain activity measurement) to determine at least one brain state of the user (see Page 32 through Page 33, Para. [0215] and [0217]-[0218]);
receiving visual input (i.e., camera input) of a current field of view of the user (i.e., a surrounding view of the user) from at least one camera (see Panoramic Video Sensor System in Fig. 14a, for example) oriented to generally align with the user’s field of view;
identifying at least one object (i.e., a visual object such as a human or an animal, such as a cat) within the visual input (i.e., camera input);
associating the at least one bio-signal measurement (i.e., the brain activity measurement) with the at least one object (i.e., visual object; see Page 35, Para. [0226]-[0227] and Page 36 through Page 37, Para. [0229]-[0231]).
modifying the image (i.e., text, imagery, and/or notifications) based at least partly on the at least one bio-signal measurement (i.e., brain activity measurement) associated with the at least one object (i.e., the identified visual object; see at least Page 36 through Page 37, Para. [0231]).

Ritchey does not explicitly disclose that the modifying the image based at least partly on the at least one bio-signal measurement (i.e., brain activity measurement) associated with the at least one object (i.e., the identified visual object) comprises modulating visibility of the at least one object by at least one of scrambling, darkening, 
However, in the same field of endeavor, Greco suggests (see Fig. 2) that it was generally well-known in the art at the time when the invention was made to utilize bio-signal measurement signals (i.e., brain activity measurements) to determine at least one brain state of the user and thereby modify a displayed image, via highlighting and/or modifying the brightness or contrast of at least one portion of the display, in order to thereby manipulate the behavior and/or brain activity and/or attention of the user to improve brain function (see Page 2 through Page 3, Para. [0015] and [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time when the invention was made to combine the teachings of Ritchey with the teachings of Greco such that the modifying the image, as disclosed by Ritchey, comprises highlighting or modifying the brightness or contrast of at least one portion of the display, thereby modulating visibility of the at least one object, as suggested by Greco, in order to manipulate the behavior and/or brain activity and/or attention of the user to suit an intended application.

As pertaining to Claim 23, Ritchey discloses (see Fig. 14a, Fig. 26a, and Fig. 28) that the identifying at least one object (i.e., a visual object such as a human or an animal, such as a cat) comprises identifying a plurality of objects (i.e., visual objects in a surrounding environmental scene); and
the associating the at least one bio-signal measurement (i.e., brain activity measurement) with the at least one object (i.e., a visual object such as a human or an 

As pertaining to Claim 24, Ritchey discloses (see Fig. 14a, Fig. 26a, and Fig. 28) classifying the at least one object (i.e., a visual object such as a human or an animal, such as a cat) partly by applying at least one image recognition process to the visual input (i.e., camera input); and
modifying the image (i.e., text, imagery, and/or notifications) based at least partly on the classified at least one object (i.e., the identified visual object; again, see Page 32 through Page 33, Para. [0215] and [0217]-[0218] and Page 36 through Page 37, Para. [0229]-[0231]).

As pertaining to Claim 25, Ritchey discloses (see Fig. 14a, Fig. 26a, and Fig. 28) the modifying the image (i.e., text, imagery, and/or notifications) comprises displaying information (i.e., text, imagery, and/or notifications) associated with the classified at least one object (i.e., the identified visual object) retrieved from a database (again, see Page 32 through Page 33, Para. [0215] and [0217]-[0218] and Page 36 through Page 37, Para. [0229]-[0231]).

As pertaining to Claim 26, Ritchey discloses (see Fig. 14a, Fig. 26a, and Fig. 28) that the processing of the at least one bio-signal measurement (i.e., brain activity measurement) is done in accordance with a user profile (see Page 32 through Page 33, Para. [0215] and [0217]-[0218]).

As pertaining to Claim 27, Ritchey discloses (see Fig. 14a, Fig. 26a, and Fig. 28) that the user profile is based in part on baseline brainwave characteristics (i.e., brain activity measurements) of the user obtained through calibration (again, see Page 32 through Page 33, Para. [0215] and [0217]-[0218] and Page 36 through Page 37, Para. [0229]-[0231]).

As pertaining to Claim 28, Ritchey discloses (see Fig. 14a, Fig. 26a, and Fig. 28) updating the user profile based in part on the at least one brain state of the user (again, see Page 32 through Page 33, Para. [0215] and [0217]-[0218] and Page 36 through Page 37, Para. [0229]-[0231]).

As pertaining to Claim 29, Ritchey discloses (see Fig. 14a, Fig. 26a, and Fig. 28) that the processing of the at least one bio-signal measurement (i.e., brain activity measurement) is done in accordance with a model prepared with a database of individuals sharing at least some age, gender or demographic information with the user (see Page 37 through Page 38, Para. [0232] along with Page 32 through Page 33, Para. [0215] and [0217]-[0218] and Page 36 through Page 37, Para. [0229]-[0231]).

As pertaining to Claim 30, Ritchey discloses (see Fig. 14a, Fig. 26a, and Fig. 28) that the model is a statistical model prepared using machine learning methods (again, see Page 37 through Page 38, Para. [0232] along with Page 32 through Page 33, Para. [0215] and [0217]-[0218] and Page 36 through Page 37, Para. [0229]-[0231]).

As pertaining to Claim 31, Ritchey discloses (see Fig. 14a, Fig. 26a, and Fig. 28) annotating at least one of the at least one bio-signal measurement (i.e., brain activity measurement), the at least one brain state, and the visual input (i.e., camera input) in response to the brain state of the user exceeding a threshold (see Page 1, Para. [0004]; and Page 32 through Page 33, Para. [0215] and [0217]-[0218]; and Page 35 through Page 36, Para. [0228]).

As pertaining to Claim 32, Ritchey discloses (see Fig. 14a, Fig. 26a, and Fig. 28) measuring a cognitive workload (i.e., a brain measurement) of a user based on the at least one bio-signal measurement (i.e., a brain activity measurement) of the user; and
associating at least one portion of the cognitive workload (i.e., the brain measurement) with at least one object (i.e., a visual object such as a human or an animal, such as a cat); and
modifying the image (i.e., text, imagery, and/or notifications) based in part on the at least one portion of the cognitive workload (i.e., the brain measurement) associated with at least one object (i.e., a visual object such as a human or an animal, such as a cat; again, see Page 35, Para. [0226]-[0227] and Page 36 through Page 37, Para. [0229]-[0231]).

As pertaining to Claim 33, Ritchey discloses (see Fig. 14a, Fig. 26a, and Fig. 28) determining attention (i.e., a brain measurement) of the user based on the at least one bio-signal measurement (i.e., a brain activity measurement) of the user; and
associating at least one portion of the attention (i.e., the brain measurement) with at least one object (i.e., a visual object such as a human or an animal, such as a cat); and
modifying the image (i.e., text, imagery, and/or notifications) based in part on the at least one portion of the attention (i.e., the brain measurement) associated with at least one object (i.e., a visual object such as a human or an animal, such as a cat; again, see Page 35, Para. [0226]-[0227] and Page 36 through Page 37, Para. [0229]-[0231]).

As pertaining to Claim 36, Ritchey discloses (see Fig. 14a, Fig. 26a, and Fig. 28) sharing at least one of the at least one bio-signal measurement (i.e., brain activity measurement) associated with the at least one object (i.e., a visual object such as a human or an animal, such as a cat), the at least one brain state, and aspects of the visual input (i.e., the camera input) with at least one computing device over a communications network (see Fig. 34, for example and see Page 37 through Page 38, Para. [0232]; and Page 39 through Page 40, Para. [0241]; in combination with Page 32 through Page 33, Para. [0215] and [0217]-[0218] and Page 36 through Page 37, Para. [0229]-[0231]).

As pertaining to Claim 37, Ritchey discloses (see Fig. 14a, Fig. 26a, and Fig. 28) analyzing the at least one bio-signal measurement (i.e., brain activity measurement) associated with the at least one object (i.e., a visual object such as a human or an animal, such as a cat) to detect potentials associated with error commission (i.e., any arbitrary brain activity measurement); and
modifying the image (i.e., text, imagery, and/or notifications) based in part on the detected potentials (again, see Page 35, Para. [0226]-[0227] and Page 36 through Page 37, Para. [0229]-[0231]).

As pertaining to Claim 38, Ritchey discloses (see Fig. 14a, Fig. 26a, and Fig. 28) acquiring at least one eye-tracking measurement of the user to determine the current field of view of the user (see Page 5, Para. [0016] and Page 36 through Page 37, Para. [0231]).

As pertaining to Claim 39, Ritchey discloses (see Fig. 14a, Fig. 26a, and Fig. 28) a wearable computing device (see Page 4 through Page 5, Para. [0015]-[0016]; Page 14, Para. [0065]; and Page 27, Para. [0195]) comprising:
at least one bio-signal measuring sensor (i.e., a brain activity sensing system; see Atomic Magnetometer Sensor Array in Fig. 14a, for example) configured to measure at least one bio-signal measurement (i.e., a brain activity measurement) of a user;
a display (see HMD in Fig. 14a, for example) configured to display an image (i.e., text, imagery, and/or notifications);

at least one camera (see Panoramic Video Sensor System in Fig. 14a, for example) oriented to generally align with the user’s field of view configured to receive visual input (i.e., camera input) of a current field of view of the user (i.e., a surrounding view of the user); and
a processor configured to:
process the at least one bio-signal measurement (i.e., brain activity measurement) to determine at least one brain state of the user (see Page 32 through Page 33, Para. [0215] and [0217]-[0218]);
identify at least one object (i.e., a visual object such as a human or an animal, such as a cat) within the visual input (i.e., camera input);
associate the at least one bio-signal measurement (i.e., the brain activity measurement) with the at least one object (i.e., visual object; see Page 35, Para. [0226]-[0227] and Page 36 through Page 37, Para. [0229]-[0231]); and
modifying the image (i.e., text, imagery, and/or notifications) based at least partly on the at least one bio-signal measurement (i.e., brain activity measurement) associated with the at least one object (i.e., the identified visual object; see at least Page 36 through Page 37, Para. [0231]).

Ritchey does not explicitly disclose that the modifying the image based at least partly on the at least one bio-signal measurement (i.e., brain activity measurement) associated with the at least one object (i.e., the identified visual object) comprises modulating visibility of the at least one object by at least one of scrambling, darkening, 
However, in the same field of endeavor, Greco suggests (see Fig. 2) that it was generally well-known in the art at the time when the invention was made to utilize bio-signal measurement signals (i.e., brain activity measurements) to determine at least one brain state of the user and thereby modify a displayed image, via highlighting and/or modifying the brightness or contrast of at least one portion of the display, in order to thereby manipulate the behavior and/or brain activity and/or attention of the user to improve brain function (see Page 2 through Page 3, Para. [0015] and [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time when the invention was made to combine the teachings of Ritchey with the teachings of Greco such that the modifying the image, as disclosed by Ritchey, comprises highlighting or modifying the brightness or contrast of at least one portion of the display, thereby modulating visibility of the at least one object, as suggested by Greco, in order to manipulate the behavior and/or brain activity and/or attention of the user to suit an intended application.

As pertaining to Claim 41, Ritchey discloses (see Fig. 14a, Fig. 26a, and Fig. 28) a non-transitory computer-readable medium (i.e., a computer and/or processor) having stored thereon machine interpretable instructions which, when executed by a processor, cause the processor to perform the computer-implemented method of claim 1 (see the above rejection of Claim 1).

As pertaining to Claim 42, Ritchey discloses (see Fig. 14a, Fig. 26a, and Fig. 28) that the display (see HMD in Fig. 14a, for example) is a transparent or clear display (see at least Page 26, Para. [0192]); and
the at least one object (i.e., a visual object such as a human or an animal, such as a cat) is not the image (i.e., the text, imagery, and/or notifications; again, see at least Page 36 through Page 37, Para. [0231]).

As pertaining to Claim 43, Ritchey discloses (see Fig. 14a, Fig. 26a, and Fig. 28) that the display (see HMD in Fig. 14a, for example) is a transparent or clear display (see at least Page 26, Para. [0192]); and
the at least one object (i.e., a visual object such as a human or an animal, such as a cat) is not the image (i.e., the text, imagery, and/or notifications; again, see at least Page 36 through Page 37, Para. [0231]).


Response to Arguments

Applicant's arguments filed 22 November 2021 have been fully considered but they are not persuasive.  The applicant has argued that none of the references relied upon by the examiner in the prior Office Action, namely Ritchey and Greco, teach or fairly suggest the claimed features of “displaying an image on a display” and “modifying the image based at least partly on the at least one bio-signal measurement associated with the at least one object, wherein the modifying the image comprises Claims 21, 23-33, 36-39, and 41-43 is maintained.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622